Title: Abigail Adams to Mary Smith Cranch, 8 October 1787
From: Adams, Abigail
To: Cranch, Mary Smith


        
          october 8th 1787—
          Dear sister
        
        I inclose a pamphlet upon darying which when you have read, be so good as to give to Pheby provided she becomes my dairy woman, and be so good as to procure me the following List of Herbs & send me in small Bags Catnip mint penny Royal & Hysop. You will laugh I suppose, but I want them for my Voyage, & what I get here are good for very little. Catnip is an herb I never could find here. I have sent to my Neices a small band Box with some Gauze for Bonets, and little modle. there ingenuity will put them together I doubt not, they are the newest fashion, & as the Bonets are not made, there is no prohibition upon them
        I am obliged to make up what package I have least the vessel should sail, and must trust to getting what I shall write to sister shaw & my children on Board afterwards
        Esther has been sick this fortnight, but is Some thing better. She is such a poor weakly creature that I fear sometims I shall never get her back alive, if she had not lived where the utmost care and attention has been paid to her, she would long ago have been dead.
        pray remember me to Mrs Quincy & miss Nancy to mr Alleyne family, and to all inquiring Friends—and believe me always your affectionate / sister
        A A
      